DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 1/05/2021, which are in response to USPTO Office Action mailed 10/07/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KAIDA (US PGPUB No. 2015/0015909; Pub. Date: Jan. 15, 2015).
Regarding independent claim 1,
	KAIDA discloses a terminal device, comprising: circuitry configured to transmit a captured image to a search device, which is configured to search for and acquire link information associated with the captured image; See Paragraph 
receive, from the search device, the acquired link information, which is transmitted from the search device in response to transmitting the captured image to the search device; See Paragraph [0107], (After identifying the user, the image management server searches through the image-information storage unit for the image specified in the image request, (e.g. the image request including user ID and ticket link information, i.e. acquired link information.) Image information is transmitted to the image processing apparatus following determination that stored ticket information and device ID, i.e. transmitting the captured image to the search device according to link information.).
determine whether authenticated authentication information is stored in a the predetermined storage area corresponding to the received link information by accessing the predetermined storage area corresponding to the received link information; See Paragraph [0091], (Ticket link information is stored in a ticket storage unit following a predetermined authentication of a user, i.e. a successful authentication. ). See Paragraph [0081], (A login-information storage unit stores information to be 
and permit access to predetermined information in response to determining that the authenticated authentication information is stored in the predetermined storage area. See Paragraph [0107], (Image information is transmitted to the image processing apparatus following a successful authentication of the user credentials associated with the image request. Note [0081] wherein the login-information storage unit is used by the server control unit to perform login authentication, i.e. authentication information is stored in a  predetermined storage area.).

Regarding dependent claim 3,
As discussed above with claim 1, KAIDA discloses all of the limitations.
KAIDA further discloses disclose the step wherein the circuitry is further configured to permit access to the predetermined information depending on the authenticated authentication information.  See Paragraph [0107], (Image information is transmitted to the image processing apparatus following a successful authentication of the user credentials associated with the image request, i.e. access is provided if the authentication is successful.).




Regarding dependent claim 4,
As discussed above with claim 1, KAIDA discloses all of the limitations.
KAIDA discloses the step wherein the circuitry is further configured to refer to the predetermined storage area corresponding to the received link information, and in response to determining that the authenticated authentication information is stored in the predetermined storage area, permit access to an access destination indicated by the link information as the predetermined information. See Paragraph [0107], (The image management server searches through the image-information storage unit in order to service jobs specified in image requests. The acquisition request is transmitted if the server control unit determines that the ticket information stored in the ticket storage unit is valid, i.e. permitting access to an access destination (e.g. the image information resources) indicated by the link information (e.g. the ticket link information).).

Regarding dependent claim 8,
	As discussed above with claim 1, KAIDA discloses all of the limitations.
	KAIDA further discloses the step wherein the circuitry is further configured to perform communication via a network, and the circuitry is further configured to load a program distributed via the network, to perform the authentication and the permitting of access.
See Paragraph [0075], (Wherein a software program installed and running on a mobile terminal allow it to access the image processing system and issuing commands for manipulating the image processing apparatus 1. Note [0096] wherein authentication is performed on a GUI of an application installed in the mobile terminal, i.e. a program for performing authentication and permitting access. Further note [0060] wherein the image processing apparatus communicates with other devices via a network.).

Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 10,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
As discussed above with claim 10, KAIDA discloses all of the limitations.
KAIDA further discloses the step wherein the search device includes a memory storing link information in association with image data. See Paragraph [0105], (Disclosing an image management apparatus. The image management system may receive an image request including a device ID, the image management server then searches through the link information in which the device IDs and image request tickets are linked, i.e. the request ticked information is associated with an image request.).  See Paragraph [0091], (Ticket link information is stored in a ticket storage unit following a predetermined authentication of a user.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAIDA in view of GE et al. (US PGPUB No. 2018/0053006; Pub. Date; Feb. 22, 2018).
Regarding dependent claim 2,
	As discussed above with claim 1, KAIDA discloses all of the limitations.
KAIDA does not disclose the step wherein the circuitry is further configured to, in response to determining that the authenticated authentication information is not stored in the predetermined storage area, display an input screen for allowing a user to input a value, 
and when an input value input in accordance with the input screen matches a predetermined value,  store the input value as the authenticated authentication information in the predetermined storage area.   
GE discloses the step wherein the circuitry is further configured to, in response to determining that the authenticated authentication information is not stored in the predetermined storage area, display an input screen for allowing a user to input a value, See Paragraph [0109]-[0112] and [0114], (Disclosing a method for encrypting/hiding or decrypting/unhiding a target object on a device wherein the decryption process includes an operation 113 of detecting an input operation of a user on a device. For an input operation that is different from a pre-stored decryption operation, the method may notify a user to repeatedly input the decryption/unhiding operation, i.e. displaying an input screen in response to failing an authentication check.).
and when an input value input in accordance with the input screen matches a predetermined value,  store the input value as the authenticated authentication information in the predetermined storage area. See Paragraph [0109]-[0112] and [0114], (Disclosing a method for encrypting/hiding or decrypting/unhiding a target object on a device wherein the decryption process includes an operation 113 of detecting an input operation of a user on a device. For an input operation that matches a pre-stored decryption/unhiding operation, the method sends a decryption success response and the target data object is decrypted or unhidden on the user device, i.e. the input matches a predetermined value that is already in storage as the pre-stored decryption/unhiding operation.
KAIDA and GE are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of KAIDA to include the hide/unhide operations and interfaces disclosed by GE. The improvement would be the delivery of relevant content to users that have appropriate access to via specific inputs.


Regarding dependent claim 7,
	As discussed above with claim 2, KAIDA-GE discloses all of the limitations.
	GE further discloses the step wherein the circuitry is further configured to, in response to determination that the authenticated authentication information is not stored in the predetermined storage area, access an access destination determined in advance, See Paragraph [0114], (If a detected input operation by a user device is different from a pre-stored decryption/unhiding operation, the operation does not succeed and the user is notified to provide a valid input to the operation, i.e. the notification is an access destination.). The examiner notes that Page 10, Paragraph 2 of Applicant's specification defines an "access destination" as a URL that is accessed by a terminal device, in this case an error notification or page. GE discloses providing an on-screen notification to a user in response to detecting an authentication failure, as such the notification page is an access destination.
	and display the input screen in accordance with notice from the access destination.  See Paragraph [0114], (If a detected input operation by a user device is different from a pre-stored decryption/unhiding operation, the operation does not succeed and the user is notified to provide a valid input to the operation, i.e. the notification is accompanied by an element for repeating the step of providing input, i.e. an input screen in accordance with notice from the authentication failure notification, i.e. the access destination.).
KAIDA and GE are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of KAIDA to include the hide/unhide operations and interfaces disclosed by GE. The improvement would be the delivery of relevant content to users that have appropriate access to via specific inputs.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAIDA in view of Evoy et al. (US PGPUB No. 2003/0053662; Pub. Date: Mar. 20, 2003).
Regarding dependent claim 5,
As discussed above with claim 1, KAIDA discloses all of the limitations.
KAIDA does not disclose the step wherein the circuitry is further configured to, in response to receiving, the link information transmitted from the search device in accordance with the captured image obtained by imaging a disabling photographic subject, disable authentication of the authenticated authentication information stored in the predetermined storage area and associated with the disabling photographic subject in advance.  
Evoy discloses the step wherein the circuitry is further configured to, in response to receiving, the link information transmitted from the search device in accordance with the captured image obtained by imaging a disabling photographic subject, disable authentication of the authenticated authentication information stored in the predetermined storage area and associated with the disabling photographic subject in advance. See Paragraph [0017], (Disclosing a security method using a multimedia data object for user identification. A user provides video image input corresponding to user identity data using a client device, i.e. a search device transmitting information. The video image input is transformed to create a digital representation of the user video image corresponding to user identity data, i.e. link information. A comparator determines a degree of difference between the user input video image and a user identity data stored in memory. In the case of an identity mismatch, the system may disable the image input device, i.e. disabling authentication of the user identity data in storage in response to a mismatch from the user input image.). The examiner notes the broadest, reasonable interpretation of a "disabling photographic subject" includes an image that would result in an authentication failure or disabling of inputs such as the method disclosed in Paragraph [0017] of Evoy where an authentication failure disables the image input based on an invalid image input, i.e. a "disabling photographic subject".
KAIDA and Evoy are analogous art because they are in the same field of endeavor, authentication systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of KAIDA to include the method of disabling input in response to an identity mismatch as described in Evoy. The improvement would be the enhanced security features that disable input or even the entire device in response to repeated attempts to enter a device using incorrect information, even further providing the mismatching input to a monitoring station for further determination.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAIDA in view of Vridhachalam et al. (US PGPUB No. 2017/0352028; Pub. Date; Dec. 7, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, KAIDA discloses all of the limitations.
KAIDA does not disclose the step wherein the circuitry is further configured to, in response to determining that the authenticated authentication information is stored in the predetermined storage area, provide a designation screen for designating whether to disable authentication of the authenticated authentication information.  
Vridhachalam disclose the step wherein the circuitry is further configured to, in response to determining that the authenticated authentication information is stored in the predetermined storage area, provide a designation screen for designating whether to disable authentication of the authenticated authentication information. See Paragraph [0034], (Disclosing a method for determining authentication data. Users may be authenticated and enrolled in an access control app that includes steps for disabling or limiting access to an account or account functionality.). Note [0035] wherein each time a user logs in to use the access control app, i.e. a successful authentication means the authentication data provided by the user is valid and stored, they are presented with previous decisions used to limit or disable access to certain accounts or functionalities that may be further acted upon via toggle buttons, i.e. a designation screen for disabling accounts.)
KAIDA and Vridhachalam are analogous art because they are in the same field of endeavor, authentication systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of KAIDA to include the method of disabling accounts and/or functionality as described by Vridhachalam. Doing so would allow users to delete information that they no longer require access to as well as limit functionality that might not be of interest. The resulting improvement would be both the act of providing ways to opt out or delete data as well as improve the user experience by allowing them to customize the features they want access to.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1/5/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159